             Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 Page 1 of 20




                                EXHIBIT I




49024567;5
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                      INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 Page 2 of 20 NYSCEF: 11/17/2020
                                                                     RECEIVED




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK



          ARGONAUT INSURANCE COMPANY,
                                                        Index No.: 656014/2020
                                   Plaintiff,

          v.

          DRIVETRAIN, LLC. ABC
          CORPORATIONS 1-10, and
          JOHN DOES 1-10,

                                   Defendants.




          MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF ARGONAUT INSURANCE
             COMPANY’S APPLICATION FOR AN ORDER TO SHOW CAUSE WITH
                TEMPORARY RESTRAINTS AND OTHER RELATED RELIEF




                                                          RIKER DANZIG SCHERER
                                                          HYLAND & PERRETTI LLP

                                                          Headquarters Plaza
                                                          One Speedwell Avenue
                                                          Morristown, NJ 07962-1981
                                                          Tel: (973) 538-0800

                                                          and

                                                          500 Fifth Avenue
                                                          New York, New York 10110
                                                          Tel: (212) 302-6574


         On Brief:   Curtis M. Plaza, Esq.
                     Tod S. Chasin, Esq.
                     Agostino A. Zammiello, Esq.

                                                    1


                                                 1 of 19
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                              INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 Page 3 of 20 NYSCEF: 11/17/2020
                                                                     RECEIVED




                                          PRELIMINARY STATEMENT

                   Plaintiff, Argonaut Insurance Company (“Argonaut”) submits this memorandum of law in

         support of its application for an Order to Show Cause, with temporary restraints and a mandatory

         injunction, to require Defendant, Drivetrain LLC (“Drivetrain”), to post collateral with Argonaut

         in the amount of $306,999.80 to secure Drivetrain’s indemnity obligation under the subject Bonds

         issued on behalf of Drivetrain as assignee principal and the associated Indemnity Agreements; or,

         alternatively, if Drivetrain fails to post collateral, to prohibit Drivetrain from transferring any

         assets. Injunctive relief is required and appropriate to fully effectuate Argonaut’s contractual

         rights.

                   As explained in depth below, Argonaut satisfies the requirements for an issuance of a

         preliminary injunction. First, it is clear that Argonaut will succeed on the merits based on (1) the

         plain language of the parties’ Indemnity Agreements, (2) the undisputed facts, and (3) well-

         established precedent in New York law. Second, Argonaut faces irreparable injury if an injunction

         is not granted. Argonaut’s current obligations under the Bonds totals $306,999.80, and there is a

         likely possibility that the assets of the assignee principal under the Bonds – a Plan Administrator

         appointed under a confirmed Chapter 11 bankruptcy case -- will be liquidated before Drivetrain

         repays the Bonds. Finally, the balance of equities favors Argonaut, which is merely attempting to

         enforce the plain language of the Indemnity Agreements. For all the foregoing reasons, Argonaut

         respectfully requests that the Court grant its Order to Show Cause.

                                             STATEMENT OF FACTS

             A. Argonaut’s Bonds and Exposure

                   Argonaut provides bonding services to satisfy certain import duties to U.S. Customs and

         Border Protection (“U.S. Customs”), allowing goods to flow through customs before duties are



                                                          2


                                                      2 of 19
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                              INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 Page 4 of 20 NYSCEF: 11/17/2020
                                                                     RECEIVED




         calculated and fully paid. See Verified Complaint at ¶ 5; Affidavit of Christopher C. Flagg (“Flagg

         Affidavit”) at ¶ 4. Specifically, Argonaut issued two Customs Bonds to Hollander Sleep Products,

         LLC (“Hollander Sleep”) as principal, totaling $1,950,000.00, Customs Bond Nos. 9914L2864

         and 9914L2875 (collectively, the “Bonds”). Id. at ¶ 6, Exhibits A and B, respectively; Flagg

         Affidavit at ¶ 5. The Bonds were initially issued on June 17, 2014 and renewed annually for one-

         year periods thereafter through June 16, 2018. Id. at ¶ 7; Flagg Affidavit at ¶ 6. The Bonds were

         terminated on June 16, 2018. Id. at ¶ 8; Flagg Affidavit at ¶ 7.

                The Bonds secured the obligations of Hollander Sleep to the U.S. Customs as beneficiary,

         for customs, duties, fees, and other charges while the Bonds were in effect. Id. at ¶ 9; Flagg

         Affidavit at ¶ 8. The first Bond, Bond No. 9914L2864, requires Argonaut to secure up to

         $50,000.00 in customs liabilities that may become due subject to the terms of the Bond in any one-

         year period. Id. at ¶ 10; Flagg Affidavit at ¶ 9. Argonaut’s potential and future liability under

         Bond No. 9914L2864 is cumulative so that its total potential and future liability is $50,000.00

         multiplied by the number of years that Bond No. 9914L2864 was in effect. Id. Here, the Bond

         was in effect for four (4) years, resulting in a potential and future liability of $50,000 x 4 =

         $200,000. Id. The second Bond, Bond No. 9914L2875, requires Argonaut to secure up to

         $1,900,000.00 in custom liabilities that may become due subject to the terms of the Bond in any

         one-year period. Id. at ¶ 11; Flagg Affidavit at ¶ 10. Argonaut’s potential and future liability

         under Bond No. 9914L2875 is cumulative so that its total potential and future liability is

         $1,900,000.00 multiplied by the number of years that Bond No. 9914L2875 was in effect. Id.

         Here, the Bond was in effect for four (4) years, resulting in a potential and future liability of

         $1,900,000 x 4 = $7,600,000. Id.




                                                          3


                                                      3 of 19
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                                 INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 Page 5 of 20 NYSCEF: 11/17/2020
                                                                     RECEIVED




                Accordingly, Argonaut’s total potential and future liability under the Bonds for the

         applicable four (4) years is $200,000 + $7,600,000 = $7,800,000.00, in the aggregate. Id. at ¶ 12;

         Flagg Affidavit at ¶ 11.

            B. The Indemnity Agreement

                In connection with the Bonds, Indemnity Agreements were executed in May 2014,

         whereby Hollander Sleep, Dream II Holdings, LLC (“Dream Holdings”), and Hollander Home

         Fashions Holdings, LLC (“Hollander Home” and, collectively, “Indemnitors”) agreed to, among

         other things, indemnify and save harmless Argonaut from and against all claims and liabilities in

         any way arising from the Bonds. Id. at ¶ 13; Flagg Affidavit at ¶ 12. The Indemnitors were

         required to pay for all payments made under the Bonds to U.S. Customs. Id. at ¶ 14; Flagg

         Affidavit at ¶ 13.

                In the event that Argonaut makes payments to U.S. Customs on the Bonds, the Indemnitors

         are required to indemnify and pay Argonaut for all such payments, plus costs, attorneys’ fees and

         interest. Id. at ¶ 15, Exhibits C, D, and E; Flagg Affidavit at ¶ 14. In the Indemnity Agreements,

         the Indemnitors agreed to indemnify Argonaut from any and all liability:

                        [I]ndemnify and save harmless Company [Argonaut] from and
                        against any and all liability, claim, demand, loss, damage, expense,
                        cost, attorney’s fees and expenses, included without limitation, fees
                        and disbursements of counsel incurred by the Company [Argonaut]
                        in any action or proceeding between the indemnitor[s] and the
                        Company [Argonaut], or between the Company [Argonaut] and any
                        third party, which Company [Argonaut] shall at any time incur by
                        reason of its execution of any bond or its payment of or its liability
                        to pay any claim, irrespective of whether the claim is made against
                        the Company [Argonaut] as a joint or several obligor and whether
                        the indemnitor[s] is then liable to make such payment, and to place
                        the Company [Argonaut] in funds to meet all its liability under any
                        bond, promptly upon request and before Company may be required
                        to make any payment thereunder…




                                                          4


                                                      4 of 19
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                              INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 Page 6 of 20 NYSCEF: 11/17/2020
                                                                     RECEIVED




         Id. at ¶ 16, Indemnity Agreements at ¶ 2; Flagg Affidavit at ¶ 15. Furthermore, the Indemnity

         Agreements provide that the Indemnitors need to provide funds upon a demand by U.S. Customs:

                        Any demand upon the Company [Argonaut] by the Obligee [the
                        United States of America] shall be sufficient to conclude that a
                        liability exists and the Indemnitor[s] shall then place the Company
                        [Argonaut] with sufficient funds in a form and amount deemed
                        acceptable in the Company’s [Argonaut’s] sole discretion, as
                        collateral security to cover the liability.
         Id. at ¶ 17, Indemnity Agreements at ¶ 2; Flagg Affidavit at ¶ 16. The Indemnity Agreements also

         state that any successors to the original Indemnitors are equally bound:

                        Each Indemnity and the heirs, legal representatives, successors and
                        assigns of each Indemnitor[s] are, jointly and severally, bound by
                        the provisions of this agreement and the liability of each
                        Indemnitor[s] shall not be dependent upon the execution of this
                        agreement or any instrument referred to by any other Indemnitor,
                        and that if the Company [Argonaut] procures any co-surety or
                        reinsurance or other surety on said bond or bonds this agreement
                        shall be deemed extended to and for the benefit of the co-surety,
                        reinsuring company or other surety.
         Id. at ¶ 18, Exhibits C, D, and E; Flagg Affidavit at ¶ 17.

            C. The Hollander Sleep Chapter 11 Bankruptcy Action

                On May 19, 2019, Hollander Sleep and certain affiliates (collectively “Debtors”) filed for

         bankruptcy protection under Chapter 11 of the federal Bankruptcy Code, in the United States

         Bankruptcy Court for the Southern District of New York (“Bankruptcy Court”). Id. at ¶ 19; Flagg

         Affidavit at ¶ 18. The Debtors were New York-based manufacturers of bed pillows, mattress pads,

         comforter and other bedding products. Id. at ¶ 20; Flagg Affidavit at ¶ 19. Argonaut filed three

         proofs of claims in the Bankruptcy Case against Hollander Sleep, Dream II Holdings, LLC, and

         Hollander Home Fashions Holdings, LLC in the aggregate amount of $7,800,000.00. Id. at ¶ 21,

         Exhibits F, G, and H; Flagg Affidavit at ¶ 20.




                                                           5


                                                       5 of 19
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                                INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 Page 7 of 20 NYSCEF: 11/17/2020
                                                                     RECEIVED




                A Joint Plan of Reorganization pursuant to Chapter 11 of the Bankruptcy Code (“Joint

         Plan”) confirmed by the Bankruptcy Court on September 5, 2019. Id. at ¶ 22, Exhibit I; Flagg

         Affidavit at ¶ 21. Through the Joint Plan, the Debtors transferred substantially all of their assets

         to a new owner, Bedding Acquisition, LLC (“Bedding Acquisition”). Id. at ¶ 23; Flagg Affidavit

         at ¶ 22. Pursuant to the Joint Plan, Drivetrain was appointed as the Plan Administrator, meaning

         that Drivetrain is responsible for administrating the estate, assisting the Debtors in liquidating its

         assets, administering claims and making payments to creditors, like Argonaut. Id. at ¶¶ 24-25;

         Flagg Affidavit at ¶¶ 23-24. As such, Drivetrain assumed all debts and liabilities under the Joint

         Plan as the Debtors’ successor. Id. at ¶ 26; Flagg Affidavit at ¶ 25.

                Under the terms of the Joint Plan, the Debtors’ obligations with respect to the Bonds were

         reaffirmed:

                        [O]n the Effective Date, (1) all of the Debtors’ obligations and
                        commitments to any surety bond providers shall be deemed
                        reaffirmed by the Plan Administrator or the Winning Bidder, as
                        applicable, (2) surety bonds and related indemnification and
                        collateral agreements entered into by any Debtor will be vested and
                        performed by the applicable Post-Effective Date Debtor or the
                        Winning Bidder, as applicable, and will survive and remain
                        unaffected by entry of the Confirmation Order . . .
         Id. at ¶ 28, Joint Plan at Article V, Part E; Flagg Affidavit at ¶ 27. The Indemnitors, as well as

         their “heirs, legal representatives, successors and assigns,” are jointly and severally bound by the

         terms and provisions of the Indemnity Agreements. Id. at ¶ 29; Flagg Affidavit at ¶ 28. The

         Indemnitors’ obligations under the Indemnity Agreements were reaffirmed by Drivetrain as the

         Plan Administrator of the post-confirmation Chapter 11 estates of the Debtors. Id. at ¶ 30; Flagg

         Affidavit at ¶ 29.




                                                           6


                                                       6 of 19
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                                  INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 Page 8 of 20 NYSCEF: 11/17/2020
                                                                     RECEIVED




                Accordingly, the Debtors and/or their successors, Drivetrain, are required to make the

         payments to U.S. Customs as well as honor the Bonds and related Indemnification Agreements.

         Id. at ¶ 31; Flagg Affidavit at ¶ 30.


            D. Argonaut’s Demand for Collateral Against Drivetrain

                As a result of Drivetrain’s failure to pay the Bonds, Argonaut has received a number of

         claims from U.S. Customs under the Bonds. Id. at ¶ 32; Flagg Affidavit at ¶ 31. Specifically, U.S.

         Customs has made multiple demands to Argonaut for payment under the Bonds, including case

         numbers: 2019550120033301; 2019550120033401; 2020170320031501; 2020170320031601;

         2020550120005201; and 2020550120005301. Id. at ¶ 33; Flagg Affidavit at ¶ 32.

                Due to the bankruptcy filing, Hollander Sleep defaulted on certain import duties owed,

         causing U.S. Customs to assert claims against the Bonds provided by Argonaut. Id. at ¶ 34; Flagg

         Affidavit at ¶ 33. In turn, Argonaut made numerous demands to Drivetrain for indemnification

         pursuant to the terms of the Bonds and the Indemnity Agreements. Id. at ¶ 35; Flagg Affidavit at

         ¶ 34. By way of letters dated November 1, 2019, December 6, 2019, February 21, 2020, and March

         26, 2020, Argonaut invoked the provisions of the Indemnity Agreements by requesting, among

         other things, proof of discharge of all liability or potential liability incurred in connection with the

         Bonds. Id. at ¶ 36, Exhibits J, K, L, and M, respectively; Flagg Affidavit at ¶ 35. On June 19,

         2020, Argonaut issued its final demand letter whereby Argonaut requested that $132,355.72 be

         placed in funds pursuant to the Indemnity Agreements on or before July 6, 2020. Id. at ¶ 37,

         Exhibit N; Flagg Affidavit at ¶ 36.

                The $132,355.72 demanded in the June 19, 2020 letter was to be held by Argonaut as

         collateral under the Indemnity Agreements until such time as adequate proof of discharge of

         liability for the Bonds has been provided and verified with U.S. Customs, or used as the collateral


                                                            7


                                                        7 of 19
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                                 INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 Page 9 of 20 NYSCEF: 11/17/2020
                                                                     RECEIVED




         funds to satisfy any amounts that are or may become due or owing in connection with the Bonds.

         Id. at ¶ 38; Flagg Affidavit at ¶ 37. Despite Argonaut’s demands, the Indemnitors have failed and

         refused to reimburse Argonaut or place with it collateral as demanded in material breach of their

         joint and several obligations under the Indemnity Agreements. Id. at ¶ 39; Flagg Affidavit at ¶ 38.

                As of October 1, 2020, U.S. Customs has made demands for $111,303.46, which reflects

         the current amount asserted as owed by the Debtor and secured by Argonaut under the Bonds

         (“Open Duty Bill”). Id. at ¶ 40, Exhibit O; Flagg Affidavit at ¶ 39. Moreover, as of October 1,

         2020, U.S. Customs has made demands for additional liquidated damages in the amount of

         $195,696.34 (“Liquidated Damages”). Id. at ¶ 41, Exhibit P; Flagg Affidavit at ¶ 40. The

         Liquidated Damages consist of violations for not paying the estimated duty at the time the goods

         enter into the United States. Id. at ¶ 42; Flagg Affidavit at ¶ 41. Therefore, as of October 1, 2020,

         Argonaut’s current obligations under the Bonds totals $306,999.80, which consists of the Open

         Duty Bill and the Liquidated Damages. Id. at ¶ 43; Flagg Affidavit at ¶ 42.

                                               LEGAL ARGUMENT

                Under CPLR 6301, the New York courts apply a three-part test to adjudicate a request for

         a preliminary injunction: “the party seeking a preliminary injunction must demonstrate (1) a

         probability of success on the merits, (2) danger of irreparable injury in the absence of an injunction,

         and (3) a balance of equities in its favor.” Nobu Next Door, LLC v. Fine Arts Hous., Inc., 4 NY3d

         839, 840 (2005) (citing Doe v. Axelrod, 73 NY2d 748, 750 (1988)). Here, it is evident that

         Argonaut has satisfied the three requirements for a preliminary injunction. First, Argonaut is likely

         to succeed on the merits of its claim against Drivetrain. As the Plan Administrator, Drivetrain is

         contractually obligated to deposit security in an amount sufficient to protect Argonaut against

         claims that have been and may be made against the Bonds that Argonaut has issued on behalf of



                                                           8


                                                       8 of 19
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                                  INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 PageRECEIVED
                                                                       10 of 20 NYSCEF: 11/17/2020




          Hollander Sleep. The Indemnity Agreements that the Indemnitors signed, along with the Joint

          Plan, gives Argonaut an unqualified right to such relief, as it is undisputed that U.S. Customs has

          already made numerous claims against the Bonds. Drivetrain, who assumed all liabilities and debts

          is contractually obligated to repay the Bonds, and to date, they have not.

                  Second, a finding that Argonaut will be irreparably harmed if the requested collateral is not

          deposited is warranted given that Drivetrain is presently liable for administering claims from

          various creditors, including Argonaut, and winding up the estate. New York case law is clear, and

          plainly holds that a surety will be irreparably harmed if the surety collateral is not paid.

                  Finally, the equities clearly favor the relief Argonaut has sought given that the Indemnity

          Agreements and the Joint Plan provide for a deposit of collateral. There is no prejudice to

          Drivetrain and there is no factual support demonstrating that Argonaut has acted in bad faith or

          with unclean hands.

                  Accordingly, Argonaut respectfully requests that the Court enter an Order granting the

          preliminary injunction requiring Drivetrain to deposit the collateral funds to satisfy any amounts

          that are or may become due or owing in connection with the Bonds.

             I.      Argonaut Will Succeed On The Merits Of Its Demand For Collateral

                  A. Argonaut is Entitled to Specific Performance

                  Argonaut’s demand for adequate security to protect it against potential claims on the Bonds

          it issued to Hollander Sleep is a common and ordinary business practice in the surety industry,

          which is routinely enforced by courts in New York. In fact, as early as 1940, the First Department

          recognized that “[a]n agreement to give security for the performance of another promise is

          specifically enforceable.” National Surety Corp. v. Titan Construction Corp., 26 N.Y.S.2d 227,

          230 (N.Y. Sup. Ct.), aff’d 260 A.D. 911 (1940). In Titan Construction, a surety executed a



                                                            9


                                                        9 of 19
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                                      INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 PageRECEIVED
                                                                       11 of 20 NYSCEF: 11/17/2020




          performance bond on behalf of a contractor in connection with a particular project in exchange

          for, among other things, a promise from the contractor and its indemnitors that in the event the

          surety “set up a reserve to cover any claim, suit or judgment under any such bond, the indemnitors

          (defendants) will immediately upon demand, deposit with the surety a sum of money equal to such

          reserve, such sum to be held by the surety as collateral security on such bond.” Titan Construction

          Corp., 26 N.Y.S.2d at 228-29. The surety subsequently reported that it had “been put on notice

          that claims will be asserted against it under the bond” and “set up reserves in the aggregate amount

          of $50,000 to cover them,” but that the contractor and its indemnitors had “refused to deposit the

          sum required,” thereby depriving the surety of “the benefit of the security which the defendants

          have agreed to furnish.” Id.

                  The First Department affirmed the trial court’s finding that under these circumstances, the

          surety lacked an adequate remedy at law, given that the surety

                          is threatened with a host of obligations which may, and probably
                          will, mature to some presently undeterminable extent in the future,
                          but these obligations have not at the moment matured and plaintiff
                          could not safely pay any of them now. The covenant by its very
                          nature shows that situations were anticipated in which plaintiff
                          could not determine its liabilities, because it provides that the
                          moneys to be received from the defendants shall be held by plaintiff
                          as collateral security, and not as an outright payment to the plaintiff's
                          own use…
          Titan Construction Corp., 26 N.Y.S.2d at 230-31. The trial court held the collateral security

          provision enforceable, concluding that its “very purpose” was to entitle the surety “the moment

          danger of possible future liability appears, to security against any loss plaintiff may subsequently

          sustain if such liability matures, and to save plaintiff from being in the position of a general creditor

          of defendants, on a parity with their other creditors.” Id.

                  It is uncontested that courts in New York have found that collateral security provisions are

          enforceable. Travelers Cas. And Sur. Co. v. Dale, 542 F.Supp.2d 260, 263-64 (S.D.N.Y. 2008)

                                                             10


                                                         10 of 19
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                                INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 PageRECEIVED
                                                                       12 of 20 NYSCEF: 11/17/2020




          (“A collateral security provision in an indemnity agreement, which is clear and unambiguous ... is

          valid and enforceable.”). Similarly, courts applying New York law recognizes an indemnitors’

          obligation to deposit collateral with a surety, and courts have granted specific performance in the

          form of interim collateral security to a surety while making a distinction between the right to

          collateral security under an indemnity agreement and an ultimate award for indemnification. See

          e.g., American Motorists Ins. Co. v. United Furnace Co., Inc., 876 F.2d 293, 300 (2d Cir. 1989);

          BIB Constr. Co. v. Fireman’s Ins. Co. of Newark, N.J., 214 A.D.2d 521, 521 (1st Dep’t 1995);

          United States Fidelity & Guaranty Co. v. J. United Electrical Contracting Corp., 62 F.Supp.2d 915,

          921-22 (E.D.N.Y. 1999); Colonial Surety Co. v. Genesee Valley Nurseries, Inc., 5 A.D.3d 1024,

          773 N.Y.S.2d 719 (4th Dep’t 2004); Prestige Decorating and Wallcovering, Inc. v. U.S. Fire Ins.

          Co., 49 A.D.3d 406 (1st Dep’t 2008); and Hartford Cas. Ins. Co. v. Cal-Tran Associates, Inc., Civ.

          No. 05–5575 (GEB), 2008 WL 4165483 (D.N.J. 2008).

                 In Colonial Surety Co. v. Genesee Valley Nurseries, Inc., 5 A.D.3d 1024, 773 N.Y.S.2d

          719 (4th Dep’t 2004), the Fourth Department affirmed the Supreme Court’s holding that Colonial

          was entitled to enforce that part of the indemnity agreement requiring the indemnitors to furnish

          Colonial with collateral security upon demand. Id. at 719. The Appellate Division stated that:

                         Pursuant to the [Indemnity] Agreement, defendants are required to
                         furnish collateral security upon plaintiff's demand if a claim is
                         asserted against [Colonial]. [Colonial]submitted proof in admissible
                         form that it received claims under the bonds it issued on behalf of
                         GVN, and it is thus entitled to specific performance of that part of
                         the [Indemnity] Agreement requiring defendants to furnish
                         collateral security…
          Id. at 719-20 (citing BIB Constr. Co., Inc., 625 N.Y.S.2d at 550); see also Prestige Decorating and

          Wallcovering, Inc. v. U.S. Fire Ins. Co., 2007 WL 5555819 (N.Y. Sup. Ct. 2007), aff’d 858

          N.Y.S.2D 1 (App. Div. 2008) (holding that the surety is entitled to specific performance of

          collateral security provision in the indemnity agreement).

                                                          11


                                                      11 of 19
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                               INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 PageRECEIVED
                                                                       13 of 20 NYSCEF: 11/17/2020




                 More recently, in Colonial Sur. Co. v. Eastland Const., Inc., No. 603656/2008, 2009 WL

          2440307 (N.Y. Sup. Ct. July 30, 2009) aff’d 77 A.D.3d 581 (1st Dep’t 2010), the First Department

          affirmed the decision of Supreme Court, New York County ordering the defendants to pay

          collateral security pursuant to the indemnity agreement. In this matter, Eastland Construction Inc.

          (“Eastland”), the general contractor on two construction projects, was issued payment and

          performance bonds for both of these projects by the plaintiff Colonial Surety Company

          (“Colonial”). Id. Eastland executed an indemnity agreement prior to Colonial’s issuance of the

          bonds. Colonial, like Argonaut here, moved for an order to show cause for a preliminary injunction

          directing Eastland to deposit collateral. Id. Ultimately, in ordering the deposit of the collateral,

          the court relied upon “the unambiguous language of the Indemnity Agreement which requires

          Eastland to deposit collateral security upon Colonial’s receipt of claims against the…Bonds. As

          Colonial has received claims against those Bonds, has demanded collateral security from Eastland

          and Eastland has failed to deposit the required collateral security, Eastland is in default of its

          contractual obligations and thus exoneration is not foreclosed.” Id.

                 Courts in other jurisdictions have also specifically recognized that the obligation of the

          indemnitors to deposit collateral with a surety is subject to specific performance by way of a

          preliminary injunction. See Travelers Casualty & Surety Co. v. Ockerlund, No. 04-C-3963, 2004

          WL 1794915 (N.D. Ill. Aug. 6, 2004); U.S. Fidelity and Guar. Ins. Co. v. Cler Const. Services,

          Inc., No. 03 C 1405, 2003 WL 1873926 (N.D. Ill. April 11, 2003). Specifically, in Ockerlund, the

          court granted the plaintiff surety’s order to show cause for a preliminary injunction requiring the

          defendant indemnitors to post collateral with the surety. See Ockerlund, 2004 WL 1794915, at

          *20.




                                                          12


                                                      12 of 19
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                                   INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 PageRECEIVED
                                                                       14 of 20 NYSCEF: 11/17/2020




                 The cases recognize that in order for a surety to have “the security position for which it

          bargained, the promise to maintain the security must be specifically enforced.” Safeco Ins. Co. of

          America v. Schwab, 739 F.2d 431, 433 (9th Cir. 1984); see also BIB Constr. Co., Inc., 625

          N.Y.S.2d at 552 (“The damage resulting from the failure to give security is not ascertainable, and

          the legal remedy is therefore inadequate”) (citing Titan Const. Corp., 26 N.Y.S.2d at 230); United

          Furnace Co., Inc., 876 F.2d at 300 (enforcing collateral deposit provision by specific performance);

          First Indemnity of America Ins. Co. v. Kemenash, 328 N.J. Super. 64, 76-77 (App. Div. 2000)

          (noting surety’s “interest is to secure the benefit of the indemnitor’s promise to post collateral

          sufficient to cover the surety’s anticipated future losses.”).

                 It is clear from these cases that a surety is entitled to specific performance of a principal’s

          promise to provide it with collateral security against payments that the surety may have to make

          on a bond that it has issued, especially when the surety demonstrates that a claim or claims have

          been asserted against the bond.

                 Here too, the Indemnity Agreements plainly provide that Indemnitors shall:

                         indemnity and save harmless [Argonaut] from and against any and
                         all liability, claim, demand, loss, damage, expense, cost, attorney’s
                         fees and expenses…in any action or proceeding…between
                         [Argonaut] and any third party, which Company [Argonaut] shall at
                         any time incur by reason of its execution of any bond or its payment
                         of or its liability to pay any claim, irrespective of whether the claim
                         is made against [Argonaut] as a joint or several obligor and whether
                         the indemnitor[s] is then liable to make such payment, and to place
                         the Company [Argonaut] in funds to meet all its liability under any
                         bond, promptly upon request and before Company may be required
                         to make any payment thereunder…
          See Indemnity Agreements at ¶ 2. Furthermore, the Indemnitors agreed that they would “place

          Argonaut with sufficient funds in a form and amount deemed acceptable in Argonaut’s sole

          discretion, as collateral security to cover the liability.” Id. Drivetrain, as the Plan Administrator,

          assumed all debts and liabilities under the Joint Plan as the Debtors’ successor. It is undisputed

                                                            13


                                                        13 of 19
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                                    INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 PageRECEIVED
                                                                       15 of 20 NYSCEF: 11/17/2020




          that Argonaut has received numerous claims from the U.S. Customs and as of October 1, 2020,

          Argonaut’s current obligations under the Bonds totals $306,999.80, which consists of the Open

          Duty Bill and the Liquidated Damages. Verified Complaint at ¶ 31; Flagg Affidavit at ¶ 42.

          Argonaut has made multiple demands upon Drivetrain, and Drivetrain has failed to deposit the

          required collateral security. It is obvious that Drivetrain is in default of its contractual obligations,

          and as the Court in Eastland Const., Inc. held, Drivetrain should be ordered to deposit collateral.

          The Order to Show Cause should be granted as it is readily apparent that Argonaut will succeed

          on the merits.

                  B. Argonaut is Entitled to Quia Timet Relief

                  The Second Circuit has held that “[q]uia timet is the right of a surety to demand that the

          principal place the surety ‘in funds’ when there are reasonable grounds to believe that the surety

          will suffer a loss in the future because the principal is likely to default on its primary obligation to

          the creditor.” Borey v. National Union Fire Ins. Co. of Pittsburgh, Pennsylvania, 934 F.2d 30, 32

          (2d Cir. 1991) (citing New Orleans v. Gaines’s Adm’r., 131 U.S. 191, 212, 9 S.Ct. 745, 752, 33

          L.Ed. 99 (1889); Morley Constr. Co. v. Maryland Casualty Co., 90 F.2d 976, 977–78 (8th Cir.),

          cert. denied, 302 U.S. 748, 58 S.Ct. 266 (1937)); see also Abish v. Northwestern Nat. Ins. Co. of

          Milwaukee, Wis., 924 F.2d 448, 450-51 (2d Cir. 1991). The relief is designed to prevent

          dissipation of funds and to prevent a principal from hiding or avoiding its obligations and

          absconding. Id. at 33. “The fact that parties have a contract that does not explicitly reference quia

          timet relief does not preclude such relief, and a number of courts have awarded quia timet relief

          where a written indemnity agreement exists.” NGM Ins. Co. v. Terra Developers, LLC, Civil

          Action No. 1:18cv111, 2018 WL 4355844 (E.D. Va. July 31, 2018). In Eastland Const., Inc., the

          court held that “quia timet relief is appropriate since Eastland has been hesitant to provide any



                                                             14


                                                         14 of 19
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                                     INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 PageRECEIVED
                                                                       16 of 20 NYSCEF: 11/17/2020




          accounting of its financial health to Colonial despite Colonial’s repeated requests for that

          information. Colonial is concerned that should equitable relief be denied herein, Colonial might

          be left with no adequate remedy at law.”

                    Just as in Eastland Constr., Inc., Argonaut is entitled to quia timet relief since it is evident

          that Drivetrain has failed to provide relief to Argonaut’s numerous requests. Given that the

          Debtors recently emerged from a Chapter 11 bankruptcy and Drivetrain is responsible for winding

          up the estate including assisting the Debtors in liquidating its assets, administering claims and

          making payments to creditors, it is imperative for Argonaut to be paid for the Bonds before all of

          the Debtors’ assets are liquidated. Accordingly, given the current circumstances, Argonaut should

          be entitled to quia timet relief.

              II.      Argonaut Will Suffer Irreparable Harm Unless It Can Enforce The Collateral
                       Security Clause Of The Indemnity Agreements
                    The Indemnitors and Drivetrain, by way of the Joint Plan, stipulated and agreed to pay

          collateral security to cover Argonaut’s liability knowing that Argonaut will be irreparable harm if

          it does not receive the payments. As explained by the First Department in Titan Construction,

                           [t]he damage resulting from the failure to give security is not
                           ascertainable, and the legal remedy is therefore inadequate. There is
                           no way at this time of measuring the substantial damages of the
                           plaintiff for the breach by the defendants, and the equitable relief
                           sought by the plaintiff is required in order that it may be molded to
                           fit the exigencies of the case at the time of the decree.
          Titan Construction, 26 N.Y.S.2D at 230; see also American Motorists Ins. Co. v. United Furnace

          Co., Inc., 876 F.2d 293, 301-02 (2d Cir. 1989) (holding failure of surety to receive bargained-for

          security makes surety’s injury “real and immediate.”).

                    Damages that are both “substantial” and “not ascertainable” are not capable of being

          repaired, and the surety that suffers them because it did not receive adequate security is by

          definition irreparably harmed. The Electric Service and Repair court reached this conclusion

                                                              15


                                                          15 of 19
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                                     INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 PageRECEIVED
                                                                       17 of 20 NYSCEF: 11/17/2020




          holding that a surety “will suffer irreparable damage and loss” if its principal rejects a demand to

          post collateral security and instead is “left free to sell, transfer, dispose of, lien, secure or otherwise

          divert or conceal their assets from being used to discharge their obligations to exonerate and

          indemnify” the surety. Developers Sur. and Indemn. Co. v. Electric Service & Repair, Inc., No.

          09–21678–CIV, 2009 WL 3831437, at *2 (S.D. Fla. Nov. 16, 2009). As the First Department

          observed in BIB Construction, the point of collateral security is to provide the surety with peace

          of mind concerning future liabilities under the bonds, and this is different from indemnification,

          which is a present obligation to pay a sum certain. BIB Constr. Co., 214 A.D.2d at 523. “[T]he

          Appellate Division has determined that, as a matter of law, the harm to a surety is irreparable where

          the surety cannot obtain injunctive relief in the event that a principal defaults on its collateral

          security obligation.” Eastland Const., Inc., No. 603656/2008, 2009 WL 2440307 (citing BIB

          Constr. Co., 214 A.D.2d at 523).

                  Absent enforcement of the collateral security obligation, a surety that bargained for this

          “special” security would find itself relegated to the same status as any other unsecured creditor

          with respect to the assets of its principal. American Motorists Ins. Co. v. Pennsylvania Beads

          Corp., 983 F. Supp. 437, 440-41 (S.D.N.Y. 1997). Without obtaining specific performance of the

          collateral security obligations, the surety would forever lose these rights. Once payment is made

          by the surety, the rights become moot. See Eakin v. Continental Illinois National Bank and Trust

          Co. of Chicago, 121 F.R.D. 363, 366 (N.D. Ill. 1988). For these reasons, the damage resulting

          from the failure to give security is not ascertainable, and the legal remedy is therefore inadequate.

          See Travelers Casualty & Surety Company v. Ockerlund, No. 04-C-3963, 2004 WL 1794915

          (N.D. Ill. Aug. 6, 2004) (holding that the sureties’ action is based in equitable relief under the law

          of suretyship).



                                                              16


                                                          16 of 19
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                                INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 PageRECEIVED
                                                                       18 of 20 NYSCEF: 11/17/2020




                 Here, it is undisputed that (1) there are valid Indemnity Agreements; (2) Drivetrain

          assumed all debts and liabilities under the Joint Plan, including the Indemnity Agreements, as the

          Debtors’ successor; (3) the Indemnity Agreements are valid contracts; (4) pursuant to the terms of

          the Indemnity Agreements, the Indemnitors are obligated to post the collateral security;

          (5) Argonaut has received numerous claims from U.S. Customs in connection with the Bonds; and

          (6) despite receiving numerous demands from Argonaut, and their explicit obligations under the

          Indemnity Agreements, Drivetrain has refused to deposit the requested collateral security.

                 Moreover, the facts of this case make a finding of irreparable harm even easier for this

          Court. Hollander Sleep recently emerged from Chapter 11 bankruptcy and sold substantially all

          of its assets to Bedding Acquisition, meaning that Hollander Sleep only has limited assets to pay

          its creditors, like Argonaut. Drivetrain, as the Plan Administrator, is obligated to administer the

          estate, assist the Debtors in liquidating its assets, administer claims, and make payments to

          creditors. It is imperative for Argonaut to be paid immediately before Drivetrain liquidates all of

          Hollander Sleep’s assets. If the preliminary injunction is not granted, it is possible that Argonaut

          will be held responsible for the current and future obligations under the Bonds. It is clear that

          Argonaut will be irreparably harmed if they are in a position where they have to satisfy the

          obligations under the Bonds.

                 Because Argonaut’s current obligations under the Bonds totals $306,999.80, and the

          possibility that the Debtors’ assets will be liquidated before Drivetrain repays the Bonds, it is

          evident that Argonaut will be irreparably harmed if Drivetrain is not required to post the collateral

          security. Because Argonaut faces irreparable harm if Argonaut is entitled to the issuance of the

          preliminary injunction.




                                                           17


                                                       17 of 19
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                               INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 PageRECEIVED
                                                                       19 of 20 NYSCEF: 11/17/2020




             III.      The Equities Favor Argonaut, Not Drivetrain

                    As the party simply seeking to enforce the plain language of the Indemnity Agreements,

          Argonaut is surely the party favored by the equities in this case. Moreover, Drivetrain is not being

          asked to make any indemnification payments, instead, Drivetrain is merely asked to provide

          collateral. As the First Department observed in BIB Construction, “the posting of an adequate

          reserve does not represent a claim for damages or an award in indemnification. It is merely

          collateral security held in trust by the insurer that must be repaid to the extent that damages are

          reduced or not awarded.” BIB Constr. Co., 214 A.D.2d at 523. Given that Drivetrain has failed

          to comply with its limited obligations under the Indemnity Agreements, after numerous demands

          by Argonaut, Drivetrain cannot now claim that they are in a superior moral position in this matter.

          Drivetrain is not prejudiced as they have notice of the claims made by U.S. Customs. Further,

          there is no evidence that Argonaut has acted in bad faith or with unclean hands. Accordingly, the

          equities favor Argonaut and the Court should enter the preliminary injunction.




                                                          18


                                                      18 of 19
FILED: NEW YORK COUNTY CLERK 11/17/2020 07:41 PM                                                INDEX NO. 656014/2020
NYSCEF DOC. NO. 40 Case 1:20-cv-10434 Document 1-9 Filed 12/10/20 PageRECEIVED
                                                                       20 of 20 NYSCEF: 11/17/2020




                                                   CONCLUSION

                  For all the foregoing reasons, Argonaut respectfully requests that this Court grant its Order

          to Show Cause and order that Drivetrain post collateral with Argonaut in the amount of

          $306,999.80.



          Dated: November 17, 2020

                                                                Respectfully submitted,

                                                                RIKER DANZIG SCHERER
                                                                HYLAND & PERRETTI LLP



                                                                _________________________
                                                                Curtis M. Plaza, Esq.
                                                                Tod S. Chasin, Esq.
                                                                Agostino A. Zammiello, Esq.
                                                                500 Fifth Avenue
                                                                New York, New York 10110
                                                                Tel: (212) 302-6574
                                                                Fax: (212) 302-6628




          5212077v3




                                                           19


                                                       19 of 19
